Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 24 June 2020 for application number 16/910,973. The Office hereby acknowledges receipt of the following and placed of record in file: Oath/Declaration, Abstract, Specification, Drawings, and Claims.
Claims 1 – 20 are presented for examination.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mapping module”, “hit count module”, “garbage collection module” in claims 14 – 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 5, 7 – 10, 13, 14, and 18 – 20 each recite “… likely to be stored…” in the claim limitations.  The term “likely” used for the occurrence of something to happen is indefinite.  The meets and bounds are not clearly defined for the occurrence of storage.  Claims 3, 4, 6, 11, 12, and 15 – 17 depend from rejected based claims and are subsequently rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1 – 4, 14, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park [hereafter as Park], US Patent No. 10,762,001 B2 in view of Higgins et al. [hereafter as Higgins], US Pub. No. 2017/0371559 A1.

As per claim 14, Park discloses an apparatus comprising:
a mapping module configured to map logical addresses for stored data to physical addresses of the stored data in a non-volatile memory [controller is suitable for managing mapping information for mapping logical addresses of the commands to physical addresses of the nonvolatile memory device] using a logical-to-physical mapping structure stored partially in volatile memory and at least partially in the non-volatile memory [storing partial mapping information into an internal cache memory, storing the whole mapping information into the memory blocks] [Examiner is interpreting Parks “whole mapping information” to include “at least partially” because at least there is partial mapping information whereas at most there is whole mapping information] [“The memory device 150 may include a plurality of memory blocks 152 to 156.”] [col. 7, lines 66-67] [“…the memory device 150 may be a nonvolatile memory device.”] [col. 7, lines 61-62] [“A memory system comprising: a nonvolatile memory device including a plurality of memory blocks; and a controller including a command queue adapted to store a plurality of commands from the host, wherein the controller is suitable for managing mapping information for mapping logical addresses of the commands to physical addresses of the nonvolatile memory device, storing partial mapping information into an internal cache memory, storing the whole mapping information into the memory blocks, selecting a piece of victim mapping information among the partial mapping information based on predicted usage of the partial mapping information, and removing the piece of victim mapping information, wherein the controller selects, when there is a need to determine a piece of victim mapping information among the partial mapping information, the piece of victim mapping information among the partial mapping information stored in the internal cache memory according to a predetermined selection algorithm, determines the predicted usage regarding the piece of victim mapping information according to whether a logical address of the piece of victim mapping information corresponds to any one among the logical addresses of the commands stored in the command queue, and assigns a physical address of the piece of victim mapping information to a command stored in the command queue according to the predicted usage.”] [claim 1];
configured to track, per block of the non-volatile memory [nonvolatile memory device including a plurality of memory blocks; and a controller including a command queue adapted to store a plurality of commands from the host, wherein the controller is suitable for managing mapping information for mapping logical addresses of the commands to physical addresses of the nonvolatile memory device], estimating [predicted] a number of mappings of the logical-to- physical mapping structure likely to be stored in the volatile memory [internal cache memory] [piece of victim mapping information among the partial mapping information stored in the internal cache memory according to a predetermined selection algorithm, determines the predicted usage regarding the piece of victim mapping information] for a garbage collection [victim] [predicted usage of the partial mapping information, and removing the piece of victim mapping information] operation [selecting a piece of victim mapping information among the partial mapping information based on predicted usage of the partial mapping information, and removing the piece of victim mapping information, wherein the controller selects, when there is a need to determine a piece of victim mapping information among the partial mapping information, the piece of victim mapping information among the partial mapping information stored in the internal cache memory according to a predetermined selection algorithm, determines the predicted usage regarding the piece of victim mapping information according to whether a logical address of the piece of victim mapping information corresponds to any one among the logical addresses of the commands stored in the command queue] [“A memory system comprising: a nonvolatile memory device including a plurality of memory blocks; and a controller including a command queue adapted to store a plurality of commands from the host, wherein the controller is suitable for managing mapping information for mapping logical addresses of the commands to physical addresses of the nonvolatile memory device, storing partial mapping information into an internal cache memory, storing the whole mapping information into the memory blocks, selecting a piece of victim mapping information among the partial mapping information based on predicted usage of the partial mapping information, and removing the piece of victim mapping information, wherein the controller selects, when there is a need to determine a piece of victim mapping information among the partial mapping information, the piece of victim mapping information among the partial mapping information stored in the internal cache memory according to a predetermined selection algorithm, determines the predicted usage regarding the piece of victim mapping information according to whether a logical address of the piece of victim mapping information corresponds to any one among the logical addresses of the commands stored in the command queue, and assigns a physical address of the piece of victim mapping information to a command stored in the command queue according to the predicted usage.”] [claim 1]; and
configured to perform a garbage collection operation for one of the blocks of the non-volatile memory selected [“The firmware (e.g., the FTL) may manage operations of address mapping, garbage collection, wear-leveling and/or the like. The firmware may store map data.”] [col. 9, lines 39-41].
However, Park does not explicitly disclose a hit count module, a hit count estimating; and
a garbage collection module configured to perform a garbage collection operation based at least partially on the hit count for the selected one of the blocks.
Higgins teaches a hit count module, a hit count estimating [“read disturb counts table 230, for storing the read disturb counts maintained by read disturb handling module 224 (e.g., to be used in predicting future read frequency for data), as discussed with reference to FIG. 3 below”] [0068]; and
a garbage collection module configured to perform a garbage collection operation based at least partially on the hit count for the selected one of the blocks [garbage collection operation has associated predicted read frequencies that were determined based on past read frequencies, associated read disturb counts, and the like] [“garbage collection module 220 for performing a garbage collection process on one or more memory portions (e.g., selectable portion 136) of storage device 120 (e.g., one or more memory portions of storage medium 132);”] [para. 0063] [“As a further example, the data transmitted as part of the host write command has associated predicted read frequencies that were determined (e.g., determined by management module 121, FIG. 1A) based on information from the host, while the data received as part of the garbage collection operation has associated predicted read frequencies that were determined based on past read frequencies, associated read disturb counts, and the like.”][para. 0100].
Park and Higgins are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Park with Higgins in order to modify Park where “disclose a hit count module, a hit count estimating; and
a garbage collection module configured to perform a garbage collection operation based at least partially on the hit count for the selected one of the blocks” as taught by Higgins.  One of ordinary skill in the art would be motivated to combine Park with Higgins before the effective filing date of the claimed invention to improve a system by providing for the ability where “garbage collection operation has associated predicted read frequencies that were determined based on past read frequencies, associated read disturb counts, and the like.” [Higgins, para. 0100].

Claim 1 is rejected with like reasoning and motivation as claim 14, except for the following remaining claim limitations:
a controller, wherein the controller is configured.
Park teaches a controller, wherein the controller is configured [“A memory system comprising: a nonvolatile memory device including a plurality of memory blocks; and a controller including a command queue adapted to store a plurality of commands from the host, wherein the controller is suitable for managing mapping information for mapping logical addresses of the commands to physical addresses of the nonvolatile memory device, storing partial mapping information into an internal cache memory, storing the whole mapping information into the memory blocks, selecting a piece of victim mapping information among the partial mapping information based on predicted usage of the partial mapping information, and removing the piece of victim mapping information, wherein the controller selects, when there is a need to determine a piece of victim mapping information among the partial mapping information, the piece of victim mapping information among the partial mapping information stored in the internal cache memory according to a predetermined selection algorithm, determines the predicted usage regarding the piece of victim mapping information according to whether a logical address of the piece of victim mapping information corresponds to any one among the logical addresses of the commands stored in the command queue, and assigns a physical address of the piece of victim mapping information to a command stored in the command queue according to the predicted usage.”] [claim 1].

Claim 18 is rejected with like reasoning as claims 1 and 14 above, except for the following remaining claim limitations:
paging logical-to-physical mappings from a volatile memory to a non-volatile memory;
ranking blocks; and
ranking of the blocks.
Park teaches paging logical-to-physical mappings from a volatile memory [memory 144 may be implemented with a volatile memory] [controller 130 may generate L2P segments 522 and P2L segments 524, which are the meta data, and store the generated L2P segments 522 and the generated P2L segments 524 in a second buffer 520 included in the memory 144] to a non-volatile memory [memory device 150] [Subsequently, the controller 130 may program and store the L2P segments 522 and the P2L segments 524 stored in the second buffer 520 in the pages included in the memory blocks 552, 554, 562, 564, 572, 574, 582, 584 of the memory device 150 ] [“The memory device 150 may retain data stored therein even while an electrical power is not supplied. For example, the memory device 150 may be a nonvolatile memory device.”] [col. 7, second to last paragraph] [“The memory 144 may be implemented with a volatile memory. The memory 144 may be implemented with a static random-access memory (SRAM) or a dynamic random-access memory (DRAM).”] [col. 9, second paragraph] [“For example, the controller 130 may cache and buffer the user data corresponding to the program command received from the host 102 in a first buffer 510 included in the memory 144 of the controller 130. More specifically, the controller 130 may store data segments 512 of the user data in the first buffer 510. The first buffer 510 is a data buffer/cache. Subsequently, the controller 130 may program and store the data segments 512 stored in the first buffer 510 in the pages included in the one or more memory blocks 552, 554, 562, 564, 572, 574, 582, 584 of the memory device 150 according to the address provided by the host. Since the data segments 512 of the user data are programmed and stored in the pages included in the one or more memory blocks 552, 554, 562, 564, 572, 574, 582, 584 of the memory device 150, the controller 130 may generate L2P segments 522 and P2L segments 524, which are the meta data, and store the generated L2P segments 522 and the generated P2L segments 524 in a second buffer 520 included in the memory 144 of the controller 130. The second buffer may be referred to as the meta data buffer 520. The L2P segments 522 and the P2L segments 524 may be stored in a list form in the second buffer 520 included in the memory 144 of the controller 130. Subsequently, the controller 130 may program and store the L2P segments 522 and the P2L segments 524 stored in the second buffer 520 in the pages included in the memory blocks 552, 554, 562, 564, 572, 574, 582, 584 of the memory device 150 through a map flush operation or a checkpoint operation.”] [col. 12, lines 10-38];
Higgins teaches ranking blocks [“In some embodiments, the data in tracking table 400 is used to rank and/or categorize the regions by read frequency (also sometimes called read temperature).”] [para. 0094]; and 
ranking of the blocks [“In some embodiments, the data in tracking table 400 is used to rank and/or categorize the regions by read frequency (also sometimes called read temperature).”] [para. 0094].


As per claim 2, Park in view of Higgins discloses the system of claim 1, Park discloses wherein the number of mappings for the region that are likely to be stored in the volatile memory for the storage capacity recovery operation [victim] [predicted usage of the partial mapping information, and removing the piece of victim mapping information] is determined on a per-command basis [victim mapping information corresponds to any one among the logical addresses of the commands stored in the command queue, and assigns a physical address of the piece of victim mapping information to a command stored in the command queue according to the predicted usage] as data is written to the region [piece of victim mapping information among the partial mapping information stored in the internal cache memory according to a predetermined selection algorithm, determines the predicted usage regarding the piece of victim mapping information] [“A memory system comprising: a nonvolatile memory device including a plurality of memory blocks; and a controller including a command queue adapted to store a plurality of commands from the host, wherein the controller is suitable for managing mapping information for mapping logical addresses of the commands to physical addresses of the nonvolatile memory device, storing partial mapping information into an internal cache memory, storing the whole mapping information into the memory blocks, selecting a piece of victim mapping information among the partial mapping information based on predicted usage of the partial mapping information, and removing the piece of victim mapping information, wherein the controller selects, when there is a need to determine a piece of victim mapping information among the partial mapping information, the piece of victim mapping information among the partial mapping information stored in the internal cache memory according to a predetermined selection algorithm, determines the predicted usage regarding the piece of victim mapping information according to whether a logical address of the piece of victim mapping information corresponds to any one among the logical addresses of the commands stored in the command queue, and assigns a physical address of the piece of victim mapping information to a command stored in the command queue according to the predicted usage.”] [claim 1].

As per claim 3, Park in view of Higgins discloses the system of claim 2, Park discloses wherein the per-command determination for a command is based on a number of logical addresses written by the command [a command queue adapted to store a plurality of commands from the host, wherein the controller is suitable for managing mapping information for mapping logical addresses of the commands to physical addresses of the nonvolatile memory device … storing the whole mapping information into the memory blocks] and on a number of logical address mappings [store K numbers of mapping information LA<1:K>] stored per page of the logical-to-physical mapping structure [the whole mapping information ALL_MAP is N numbers of mapping information LA<1:N> & PA<1:N> as illustrated in FIG. 6, the internal cache memory 600 may store K numbers of mapping information LA<1:K> & PA<1:K> as the partial mapping information SERVICE_MAP, wherein K is less than N] [“The memory blocks and the memory pages where the user data may be stored will correspond to an address provided by the host together with the command and the user data. The address provided by the host may be a logical address.”] [col. 11, second to last paragraph] [“The meta data may include both Logical to Physical (L2P) information and Physical to Logical (P2L) information for the user data stored in the pages of the one or more memory blocks 552, 554, 562, 564, 572, 574, 582, 584.”] [col. 11, last paragraph] [“the controller 130 may read the data segments 512 of the user data from a specific page of a specific memory block among the memory blocks 552, 554, 562, 564, 572, 574, 582, 584 based on the aforementioned mapping checking operation wherein the controller determined a physical location corresponding to the logical address of the read command.”] [col. 12, lines 49-55] [“A memory system comprising: a nonvolatile memory device including a plurality of memory blocks; and a controller including a command queue adapted to store a plurality of commands from the host, wherein the controller is suitable for managing mapping information for mapping logical addresses of the commands to physical addresses of the nonvolatile memory device, storing partial mapping information into an internal cache memory, storing the whole mapping information into the memory blocks, selecting a piece of victim mapping information among the partial mapping information based on predicted usage of the partial mapping information, and removing the piece of victim mapping information, wherein the controller selects, when there is a need to determine a piece of victim mapping information among the partial mapping information, the piece of victim mapping information among the partial mapping information stored in the internal cache memory according to a predetermined selection algorithm, determines the predicted usage regarding the piece of victim mapping information according to whether a logical address of the piece of victim mapping information corresponds to any one among the logical addresses of the commands stored in the command queue, and assigns a physical address of the piece of victim mapping information to a command stored in the command queue according to the predicted usage.”] [claim 1] [“It is assumed that the internal cache memory 600 has a memory space that is not large enough for storing the whole mapping information ALL_MAP as a whole but is large enough for storing the partial mapping information SERVICE_MAP. For example, when assumed that the whole mapping information ALL_MAP is N numbers of mapping information LA<1:N> & PA<1:N> as illustrated in FIG. 6, the internal cache memory 600 may store K numbers of mapping information LA<1:K> & PA<1:K> as the partial mapping information SERVICE_MAP, wherein K is less than N.”] [col. 13, last paragraph]. 

As per claim 4, Park in view of Higgins discloses the system of claim 1, Higgins teaches wherein the storage capacity recovery operation for the region comprises writing valid data from the region to a different region and erasing the region [“As an example, in some embodiments, if data is written to a storage medium in pages, but the storage medium is erased in blocks, pages in the storage medium may contain invalid (e.g., stale) data, but those pages cannot be overwritten until the whole block containing those pages is erased. In order to write to the pages with invalid data, the pages (if any) with valid data in that block are read and re-written to a new block and the old block is erased (or put on a queue for erasing).”] [para. 0047].

As per claim 17, Park in view of Higgins discloses the apparatus of claim 14, Higgins teaches wherein the mapping module [“mapping module 212 for mapping logical addresses to physical addresses (e.g., using logical-to-physical mapping 228) and vice versa”] [para. 0059], the hit count module [“read disturb counts table 230, for storing the read disturb counts maintained by read disturb handling module 224 (e.g., to be used in predicting future read frequency for data), as discussed with reference to FIG. 3 below”] [0068], and the garbage collection module [“garbage collection module 220 for performing a garbage collection process on one or more memory portions (e.g., selectable portion 136) of storage device 120 (e.g., one or more memory portions of storage medium 132);”] [para. 0063]  comprise one or more of logic hardware and executable program code stored by a non-transitory computer readable storage medium [“In yet another aspect, some implementations include a non-transitory computer-readable storage medium storing one or more programs for execution by one or more processors of a storage device, the one or more programs including instructions for performing any of the methods described herein (e.g., A1-A14 described above).”] [para. 0032].

Claim 19 is rejected with like reasoning as claim 14 above.


Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park [hereafter as Park], US Patent No. 10,762,001 B2 in view of Higgins et al. [hereafter as Higgins], US Pub. No. 2017/0371559 A1 as applied to claim 4 above, and further in view of Xi et al. [hereafter as Xi], US Pub. No. 2014/0115238 A1.

As per claim 11, Park in view of Higgins discloses the system of claim 4, however, Park and Higgins do not explicitly disclose wherein the storage capacity recovery operation for the region further comprises writing invalid data from the region to the different region with the valid data.
Xi teaches wherein the storage capacity recovery operation for the region further comprises writing invalid data from the region to the different region with the valid data [“According to various embodiments, the space reclamation circuit 112 may be configured to read data at the location indicated by the reclaim pointer 106, may be configured to determine whether the data is outdated data (in other words : invalid data), and to write the data to the location indicated by the write pointer 104 if the data is not outdated data (in other words: if the data is valid data).”] [para. 0045].
Park, Higgins, and Xi are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Park and Higgins with Xi in order to modify Park and Higgins “wherein the storage capacity recovery operation for the region further comprises [Xi, para. 0112].

As per claim 12, Park in view of Higgins and further in view of Xi discloses the system of claim 11, Xi teaches wherein the region is selected for the storage capacity recovery operation in response to the region being a least frequently used region [cold] and the different region comprises a most frequently used region [hot] [“The identification of hot and cold data according to various embodiments may be to have different garbage collection/space reclamation methods for data bands containing different types of data. A space reclamation method may be provided, in which the creation of inactive data region may be to reduce inefficient reclamation effort in moving large chunks of inactive data when such effort does not reclaim and free up much invalid blocks.”] [para. 0128].


Claims 5, 6, 7, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park [hereafter as Park], US Patent No. 10,762,001 B2 in view of Higgins et al. [hereafter as Higgins], US Pub. No. 2017/0371559 A1 as applied to claims 1, 14, and 18 above, and further in view of Lee [hereafter as Lee], US Pub. No. 2020/0057562 A1.

As per claim 5, Park in view of Higgins discloses the system of claim 4, Park discloses a lower number of mappings likely to be stored in the volatile memory [internal cache memory] [mapping information stored in the internal cache memory equal to or under a predetermined number] than the region [“…the nonvolatile memory device to load and store into the internal cache memory a piece of mapping information corresponding to the output command among the whole mapping information stored in the memory blocks, and selects and removes the piece of victim mapping information among the partial mapping information stored in the internal cache memory in order to keep a number of the partial mapping information stored in the internal cache memory equal to or under a predetermined number.”] [col. 2, last paragraph].
However, Park and Higgins do not explicitly disclose wherein the controller is further configured to determine the valid data from the region based on entries in the logical-to-physical mapping structure such that performing the storage capacity recovery operation for the region is faster than performing a storage capacity recovery operation on another region with a number of mappings.
Lee teaches wherein the controller is further configured to determine the valid data from the region based on entries in the logical-to-physical mapping structure [“In another embodiment, a method for operating a memory system can include dividing each of plural memory blocks storing a data into plural logical unit blocks; determining whether to perform a garbage collection operation when at least one memory block of the plural memory blocks is not programmable without an erase operation; comparing a valid page count of the memory block with a map data count of each logical unit block of the memory block sequentially; and determining data validity of each logical unit block for a garbage collection operation based on a comparison result.”] [para. 0017] such that performing the storage capacity recovery operation for the region is faster than performing a storage capacity recovery operation on another region with a number of mappings [The more accurate the map data associated with the data stored in the block as a victim block for the garbage collection operation, the faster the valid data can be detected in the process of performing the garbage collection operation] [“Although not shown, the valid page count of a specific block can be compared with the sum of map data of plural unit blocks in the specific block in order to determine whether garbage collection is performed against the specific block. Further, it can be determined whether the map data of the specific block is valid. The more accurate the map data associated with the data stored in the block as a victim block for the garbage collection operation, the faster the valid data can be detected in the process of performing the garbage collection operation. To this end, if it is determined that the map data is not correct or valid, it is possible to delete, nullify or invalidate some map data that are determined as incorrect or invalid.”] [para. 0166].
Park, Higgins, and Lee are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Park and Higgins with Lee in order to modify Park and Higgins “wherein the controller is further configured to determine the valid data from the region based on entries in the logical-to-physical mapping structure such that performing the storage capacity recovery operation for the region is faster than performing a storage capacity recovery operation on another region with a number of mappings” as taught by Lee.  One of ordinary skill [Lee, para. 0017].
Claim 20 is rejected with like reasoning.

As per claim 6, Park in view of Higgins discloses the system of claim 4, however Park and Higgins do not explicitly disclose wherein the region is further selected based partially on a size of the valid data from the region. 
Lee teaches wherein the region is further selected based partially on a size of the valid data [amount of valid data] from the region [“…The garbage collection control circuitry 196 can recognize the amount of valid data in each block based on a ratio of the sum of the map data of plural logical unit blocks in one memory block divided by the valid page count pages of the corresponding block. As a ratio of a specific block is lower, the garbage collection control circuitry 196 can preferentially determine that block as a victim block for the garbage collection operation. In addition, the garbage collection control circuitry 196 can determine whether to select a victim block for the garbage collection operation based at least on whether the above-mentioned ratio is within a set range.”] [para. 0059]. 
Park, Higgins, and Lee are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Park and Higgins with Lee in order to modify Park and [Lee, para. 0017].

As per claim 7, Park in view of Higgins and further in view of Lee discloses the system of claim 6, Lee teaches wherein the region is selected for the storage capacity recovery operation in response to the region having a highest number of mappings for the storage capacity recovery operation out of regions having a lowest amount of valid data [selecting at least one memory block having the largest difference between the valid page count and the total number of map data thereof] [Examiner is interpreting the “largest difference” between valid page count and total number of map data of Lee as reading on a region having a highest number of mappings out of regions having a lowest amount of valid data because the largest difference between total number of map data would dictate a lowest valid page count] [“The determining whether to perform a garbage collection operation can include comparing a valid page count and a total number of map data regarding each memory block; selecting at least one memory block having the largest difference between the valid page count and the total number of map data thereof; and checking a validity of map data stored in selected memory block.”] [para. 0023] [“The garbage collection control circuitry 196 can recognize the amount of valid data in each block based on a ratio of the sum of the map data of plural logical unit blocks in one memory block divided by the valid page count pages of the corresponding block. As a ratio of a specific block is lower, the garbage collection control circuitry 196 can preferentially determine that block as a victim block for the garbage collection operation. In addition, the garbage collection control circuitry 196 can determine whether to select a victim block for the garbage collection operation based at least on whether the above-mentioned ratio is within a set range.”] [para. 0059].
Park discloses mappings likely to be stored in the volatile memory [internal cache memory] [piece of victim mapping information among the partial mapping information stored in the internal cache memory according to a predetermined selection algorithm, determines the predicted usage regarding the piece of victim mapping information] [“A memory system comprising: a nonvolatile memory device including a plurality of memory blocks; and a controller including a command queue adapted to store a plurality of commands from the host, wherein the controller is suitable for managing mapping information for mapping logical addresses of the commands to physical addresses of the nonvolatile memory device, storing partial mapping information into an internal cache memory, storing the whole mapping information into the memory blocks, selecting a piece of victim mapping information among the partial mapping information based on predicted usage of the partial mapping information, and removing the piece of victim mapping information, wherein the controller selects, when there is a need to determine a piece of victim mapping information among the partial mapping information, the piece of victim mapping information among the partial mapping information stored in the internal cache memory according to a predetermined selection algorithm, determines the predicted usage regarding the piece of victim mapping information according to whether a logical address of the piece of victim mapping information corresponds to any one among the logical addresses of the commands stored in the command queue, and assigns a physical address of the piece of victim mapping information to a command stored in the command queue according to the predicted usage.”] [claim 1].

Claim 15 is rejected with like reasoning and motivation as claims 4 and 5 above, except for the following remaining claim limitations:
garbage collection operation, and the garbage collection module a hit count.
Higgins teaches garbage collection operation, and the garbage collection module [Examiner’s Note: claims 16 and 17 both have similar “except for the following…” claim language and are rejected likewise with Higgins] [“garbage collection module 220 for performing a garbage collection process on one or more memory portions (e.g., selectable portion 136) of storage device 120 (e.g., one or more memory portions of storage medium 132);”] [para. 0063] [“As a further example, the data transmitted as part of the host write command has associated predicted read frequencies that were determined (e.g., determined by management module 121, FIG. 1A) based on information from the host, while the data received as part of the garbage collection operation has associated predicted read frequencies that were determined based on past read frequencies, associated read disturb counts, and the like.”][para. 0100] a hit count [“read disturb counts table 230, for storing the read disturb counts maintained by read disturb handling module 224 (e.g., to be used in predicting future read frequency for data), as discussed with reference to FIG. 3 below”] [0068].

Claim 16 is rejected with like reasoning as claims 6 and 7 above, except for the following remaining claim limitations:
in response to one or more of:
the block having a highest hit count out of blocks having a lowest amount of valid data; and 
the block having a lowest amount of valid data out of a group of blocks selected as having both less than a threshold amount of valid data and more than a threshold hit count;
the block having a highest hit count out of a group of blocks selected as having both less than a threshold amount of valid data and more than a threshold hit count; and
the block having a highest hit count out of a largest group of blocks having an amount of valid data within a predetermined valid data range of each other.
[Based on the claim language “one or more of:” and then listing out the choices, Examiner has chosen the first limitation and applied art which is rejected with like reasoning as claim 7 above].

Conclusion
STATUS OF CLAIMS IN THE APPLICATION
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1 – 20 have received a first action on the merits and are subject of a first action non-final.  Claims 1 – 7, 11, 12, and 14 – 20 are rejected under a 103 and 112 rejection.  Claims 8, 9, 10, and 13 are rejected under a 112 rejection.  Examiner was not able to provide prior art to read on claims 8, 9, 10, and 13.  
Claims 8, 9, 10, and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/EW/Examiner, Art Unit 2135                                                                                                                                                                                                        /MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183